Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    19-MAY-2020
                                                    02:41 PM



              SCPW-XX-XXXXXXX and SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        SCPW-XX-XXXXXXX

           OFFICE OF THE PUBLIC DEFENDER, Petitioner,

                              vs.

   CLARE E. CONNORS, Attorney General of the State of Hawaiʻi;
     DONALD S. GUZMAN, Prosecuting Attorney, County of Maui;
    MITCHELL D. ROTH, Prosecuting Attorney, County of Hawaiʻi;
    JUSTIN F. KOLLAR, Prosecuting Attorney, County of Kauaʻi;
DWIGHT K. NADAMOTO, Acting Prosecuting Attorney, City and County
                    of Honolulu, Respondents.

   ----------------------------------------------------------

                        SCPW-XX-XXXXXXX

   STATE OF HAWAIʻI OFFICE OF THE PUBLIC DEFENDER, Petitioner,

                              vs.

   DAVID Y. IGE, Governor, State of Hawaiʻi; NOLAN P. ESPINDA,
     Director, State of Hawaiʻi Department of Public Safety;
EDMUND (FRED) K.B. HYUN, Chairperson, Hawaiʻi Paroling Authority,
                          Respondents.


                      ORIGINAL PROCEEDING
                         FIFTH INTERIM ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            On May 15, 2020, in response to this court’s May 4,

2020 Fourth Interim Order, Special Master Daniel R. Foley

(“Special Master”) filed his Fourth Summary Report and

Recommendations with thirteen attachments (“Fourth Interim

Report”).    The Fourth Interim Report provides an update on

implementation of this court’s orders as well as other efforts,

including the parties’ agreement to engage in mediation to

explore the possibility of a mutually agreeable solution in this

matter.

            This court appreciates the ongoing efforts that have

been undertaken by the Special Master, the parties, the amici,

and the many stakeholders to work collaboratively to protect

public health and public safety.

            Upon consideration of the Fourth Interim Report,

including the attachments, and the record,

            IT IS HEREBY ORDERED that:

            1.   The parties are encouraged, under the direction

of the Special Master, to continue their ongoing, collaborative

efforts to address issues in this pending consolidated

proceeding, including participating in mediation as set forth in

the Fourth Interim Report.




                                   2
         2.   The Special Master shall file another summary

report with any recommendations by May 28, 2020, or earlier if

he deems appropriate.   In his discretion, the Special Master may

file confidential documents under seal.

         3.   This court reserves its authority to order other

measures based on changed circumstances.

         DATED: Honolulu, Hawaiʻi, May 19, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 3